DETAILED ACTION
The present office action is in response to claims filed on 10/29/2020.  Claims 1 – 4 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites “a state” in line 12.  Antecedent basis for “a state” was previously established in line 7.
For purposes of examination, the Examiner interprets “a state” in line 12 to be “the state”. 
Claim 2 recites “a state” in line 3.  Antecedent basis for “a state” was previously established in Claim 1, from which Claim 2 depends.
For purposes of examination, the Examiner interprets “a state” in line 3 to be “the state”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deformation suppressing portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0036 recites "deformation suppressing portions 63 are formed as protrusion portions or rib portions".  Therefore, the Examiner interprets "deformation suppressing portion" to be a protrusion or rib.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (U.S. Patent No. 9,975,397) in view of Kakizaki et al. (U.S. Patent No. 3,802,328).
Regarding Claim 1, Terai shows (Figures 1A, 9, and 10): 
A wind direction adjustment device (register illustrated in Figure 1A) comprising:
a case body (10) having a flow path (11) therein;
a shielding body (20, as illustrated in Figures 9 and 10) that is movably disposed (via 21, as illustrated in Figure 1A) in the case body (10) and that opens and closes (“damper 20 is pivotal about a pair of shafts 21 between an open position and a closed position”, Col. 6, lines 5-10) the flow path (11), wherein the shielding body (20) includes
a base material (“damper body 22 is formed of hard plastic sch as polypropylene”, Col. 6, lines 23-24) supported by (as illustrated in Figure 2, 22 is supported by 10 via 21) the case body (10), and 
a soft portion (27/31) formed of a member (thermoplastic elastomer, Col. 6, lines 49-51) softer than (“the sealing portion 27 is formed of a plastic material softer than the material of the damper body 22, such as thermoplastic elastomer”, Col. 6, lines 49-51) the base material (“damper body 22 is formed of hard plastic sch as polypropylene”, Col. 6, lines 23-24) and capable of contacting (as illustrated in Figure 1A, when 20 is in the closed position, 31 contacts 10) the case body (10) in a state (closed state, illustrated by the dashed lines in Figure 1A) in which the flow path (11) is closed (as illustrated in Figure 1A) by the shielding body (20); and . 
a deformation suppressing portion (36) that suppresses deformation (By elastic restoring force produced by the increased thickness portion 36 of each of the lateral sealing portion 29, the distal sealing portion 31 of the lateral sealing portion 29 is pressed against the inner wall surface 14a at the curved portion 32… the increased thickness portion 36 of each lateral sealing portion 29 has a thickness increasing toward the damper body 22 to exhibit increased rigidity… the distal sealing portions 31 are thus more firmly pressed against the inner wall surfaces 14a”, Col. 9, lines 20-43) of the soft portion (27/31) caused by contact (as illustrated in Figure 1A, when 20 is in the closed position, 31 contacts 10) with the case body (10), and the deformation suppressing portion (36) is disposed at a position (as illustrated in Figure 9, 36 is disposed in a position that prevents 36 from contacting 10 in the closed position; as illustrated in Figure 1A, only 31 contacts 10) at which the deformation suppressing portion (36) does not come in contact with (as illustrated in Figure 1A, 35/36 does not come in contact with 10 in the closed position) the case body (10) in the state (closed state, illustrated by the dashed lines in Figure 1A) in which the flow path (11) is closed (as illustrated in Figure 1A) by the shielding body (20).
However, Terai lacks showing the case body is cylindrical. 
In the same field of endeavor of a wind direction adjustment device, Kakizaki teaches (Figures 4 and 5):
It is known in the wind direction adjustment device (10/12) art that:
a shielding body (28) can be disposed in either a rectangular case body (14, as illustrated in Figure 5) or a cylindrical case body (14, as illustrated in Figure 4). 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the cylindrical shape of the case body and corresponding deformation suppression portion shape, as taught by Kakizaki, for the rectangular shape of the case body and corresponding deformation suppression portion shape shown by Terai in order to increase the visual aesthetic of the wind direction adjustment device, because it does no more than yield predictable results of delivering air to the interior of the vehicle, since it has been help that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results.  It is noted shape is a personal preference and some may find the round/cylindrical shape of the wind direction adjustment device more aesthetically appealing

Regarding Claim 2, Terai shows (Figures 1A, 9, and 10):
The shielding body (20, as illustrated in Figures 9 and 10) includes a step portion (42) that is recessed in a direction away from (as illustrated in Figures 9 and 10, 42 is recessed in a direction away from 10) the case body (10) at a position facing (as illustrated in Figures 9 and 10) the case body (10) in the state (closed state, illustrated by the dashed lines in Figure 1A) in which the flow path (11) is closed (as illustrated in Figure 1A), and
the deformation suppressing portion (36) is a protrusion portion (as illustrated in Figure 9, 36 is a protrusion portion) disposed on (as illustrated in Figure 9) the step portion (42).

Regarding Claim 3, Terai shows (Figures 1A, 9, and 10):
The deformation suppressing portion (36) has a height (the height of 42 adjacent 38, as illustrated in Figure 9) that is substantially equal to (as illustrated in Figure 9, the largest height of 36 is equal to the depth of the step 42) a depth (the depth of 42, as illustrated in Figure 9) of the step portion (42). 

Regarding Claim 4, Terai shows (Figures 1A, 9, and 10):
A plurality of deformation suppressing portions (as illustrated in Figures 9 and 10, there are a plurality of 36s disposed around 20) is disposed at internals (the interval spacing of 36, as illustrated n Figure 10)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following prior art teach air vents with shielding plates with sealing portions:
Karadia (U.S. Pre-Grant Publication No. 2004/0219874): see Figures 2 and 3
Nishida et al. (U.S. Patent No. 6,780,098: see Figure 5
Shibata et al. (U.S. Pre-Grant Publication No. 2017/0259649): see Figures 7 and 8
Miki (U.S. Pre-Grant Publication No. 2010/0130115): see Figures 4 and 5
The following prior art teaches a vehicle ventilation door with a deflection suppressing portion:
Han et al. (U.S. Pre-Grant Publication NO. 2010/0144263): see Figures 16 and 17
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/12/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762